Fourth Court of Appeals
                                San Antonio, Texas
                                    December 22, 2015

                                   No. 04-15-00678-CV

                                       IN RE N.M.,

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-02354
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to January 4, 2016. “NO MORE EXTENSIONS OF TIME WILL BE
ALLOWED.”


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court